     Case 2:20-cv-01496-RFB-VCF Document 5 Filed 08/18/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    GEORGE LOPEZ,                                      Case No. 2:20-cv-01496-RFB-VCF
12                         Petitioner,                   ORDER
13              v.
14    CALVIN JOHNSON, et al.,
15                         Respondents.
16

17             Petitioner has submitted a petition for a writ of habeas corpus. He did not submit an

18   application to proceed in forma pauperis, nor did he pay the filing fee of $5.00.

19             IT THEREFORE IS ORDERED that petitioner must file an application for leave to

20   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

21   inmate account. The clerk of the court is directed to send petitioner a blank application form for

22   incarcerated litigants. In the alternative, petitioner must make the necessary arrangements to pay

23   the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45 days from

24   the date that this order is entered to comply. Failure to comply will result in the dismissal of this

25   action.

26             DATED: August 18, 2020
27                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
28                                                                 United States District Judge
                                                         1
